Darden, Chief Judge
(dissenting):
On the speedy trial issue, we have assumed that Article 10, Uniform Code of Military Justice, 10 USC § 810, is more importunate in its effect on the timing of the trials in the armed forces than is the speedy trial provision in the Sixth Amendment to the Constitution as Article III courts have applied this to civilian trials. United States v-Burton, 21 USCMA 112, 44 CMR 166 (1971).
In Article III courts reversals of convictions for lack of speedy trial appear to require pretrial delays of far greater duration than are required for reversals in the military court-martial system. (Annotation: Speedy Trial, 21 L Ed 2d 905.)1 In either case the length of pretrial delay is a variable that is measured by a test *400of reasonableness under the circumstances. United States v Ewell, 383 US 116, 15 L Ed 2d 627, 86 S Ct 773 (1966); United States v Hawes, 18 USCMA 464, 40 CMR 176 (1969).
Indifference or neglect that permits continued requests for consultation to go unanswered is indefensible. Although this kind of heedlessness may be rare, when it occurs it tends to disparage the entire military justice process. Despite some reservations about the counsel requirements the principal opinion would impose, I nonetheless support the objective that whenever practicable an accused in confinement who desires to do so should have an opportunity to consult a lawyer before the law requires that a counsel be appointed for him.
But I also adhere to the conviction that violations of Articles 10 and 33, Code, supra, 10 USC §§ 810 and 833, are to be tested for their prejudicial effect. United States v Burton, supra; United States v Mladjen, 19 USCMA 159, 41 CMR 159 (1969); and United States v Przybycien, 19 USCMA 120, 41 CMR 120 (1969). In United v States v Marion, 404 US 307, 325, 30 L Ed 2d 468, 92 S Ct 455 (1971), the Supreme Court reversed a district court’s dismissal of an indictment for lack of speedy trial because “No actual prejudice to the conduct of the defense is alleged or proven, and there is no showing that the Government intentionally delayed to gain some tactical advantage over appellees or to harass them.” In the absence of a showing of specific prejudice, Article III courts consistently reject speedy trial contentions. See United States v Durham, 413 F2d 1003 (CA 5th Cir) (1969), certiorari denied, 396 US 839, 24 L Ed 2d 89, 90 S Ct 100 (1969); United States v Parker, 419 F2d 679 (CA DC Cir) (1969); and United States v Perez, 398 F2d 658 (CA 7th Cir) (1968), certiorari denied, 393 US 1080, 21 L Ed 2d 772, 89 S Ct 851 (1969).
In the case before us the appellant’s total pretrial confinement amounted to 131 days or approximately 4-1/2 months, with little more than one-half this period spent without legal assist-anee. Before the Article 32 investigation Mason was assigned counsel.
Obviously, restraint without the right to bail is disadvantageous. But Mason suffered no more than other confined members of the armed forces, since the Uniform Code is without a bail provision. In this instance, I agree that questionable judgment resulted in a proceeding that was less than a model of speedy trial but I see no evidence that the delay was willful, purposeful, or vexatious.
Appellate defense counsel suggests that the appointment of counsel the day before the Article 32 proceeding lessened the effectiveness of the defense’s preparation for that proceeding. It is significant, however, that when trial was reached the defense counsel made no issue of this. And the defense does not now contend that Mason suffered identifiable harm at the trial or in the development of his case by the failure to grant his request for consultation with a lawyer. At all “critical stages” of the appellant’s case he had the aid and advice of counsel. In my opinion, there is no substantial factual difference between this case and United States v Adams, 21 USCMA 401, 45 CMR 175 (1972), in which we rejected contentions similar to the ones involved here. I therefore would affirm the decision of the Court of Military Review.

 Compare United States v Weisenmuller, 17 USCMA 636, 38 CMR 434 (1968); United States v White, 17 USCMA 462, 38 CMR 260 (1968); United States v Parish, 17 USCMA 411, 38 CMR 209 (1968); United States v Keaton, 18 USCMA 500, 40 CMR 212 (1969); and United States v Hubbard, 21 USCMA 131, 44 CMR 185 (1971), with United States v Lustman, 258 F2d *400475 (CA 2d Cir) (1958), certiorari denied, 358 US 880, 3 L Ed 2d 109, 79 S Ct 118 (1958); United States v Rivera, 346 F2d 942 (CA 2d Cir) (1965); and United States v McWilliams, 69 F Supp 812 (DC DC) (1946), affirmed, 163 F2d 695 (CA DC Cir) (1947).